AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                              Page I of!



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                     V.                                                (For Offenses Committed On or After November I, 1987)



                        Pedro Rios-Hinojosa                                            Case Number: 3:18-mj-23360-KSC

                                                                                       Martin G Molina
                                                                                       Defendant's Att"rney            -··-           -~~---




REGISTRATION NO. 81972298
                                                                                                                           FILED
THE DEFENDANT:                                                                                                             DEC 3 1 iU '18
 IZl pleaded guilty to count(s) 1 of Complaint                                                                - ' - "'K
                                                                                                              \...~:-:.       "\....·,.._;: ,,
                                                                                                                                            w ;:
                                                                                                                                               ... , , I -.... i ("
                                                                                                                                                   ,,            .... ('
                                                                                                                                                                      ,_ J "T   I
                                                                                                      ~,..,                                r, 1,.,1 ur C~LJFCRN,A
                                                                                                      ti"' ·~'
                                                                                                              -     ,..,      L...I    1

 D was found guilty to count(                                                                                                         . /A ,.,.-                    DEPU7r

   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                                            Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                                                  1


 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~-




 0 Count(s)                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 31, 2018
                                                                         Date of Imposition of Sentence


                                                                          _,.,..,,.,
                                                                                       y~
                                                                         HONORABLEi1ICAELS.BERG
                                                                                                      ...


                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                  3: 18-mj-23360-KSC
